Deen, Presiding Judge,
concurring specially.
“This court has consistently held that a motion for directed verdict in a criminal trial should only be granted where there is no conflict in the evidence and the evidence demands a verdict of acquittal as a matter of law. Zuber v. State, 248 Ga. 314 (3) (282 SE2d 900) (1981). As there was a conflict in the evidence at trial, the trial court did not err in denying appellant’s motion for a directed verdict of acquittal.” Taylor v. State, 252 Ga. 125 (312 SE2d 311) (1984).
The evidence in this case meets the required test outlined and therefore I concur in the judgment of affirmance.